Name: 87/24/EEC: Commission Decision of 10 December 1986 approving an amendment to the specific programmes on wine-making facilities in the Mediterranean region and on vineyard products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  Europe
 Date Published: 1987-01-16

 Avis juridique important|31987D002487/24/EEC: Commission Decision of 10 December 1986 approving an amendment to the specific programmes on wine-making facilities in the Mediterranean region and on vineyard products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 014 , 16/01/1987 P. 0051 - 0052*****COMMISSION DECISION of 10 December 1986 approving an amendment to the specific programmes on wine-making facilities in the Mediterranean region and on vineyard products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/24/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas, on 25 March 1986, the French Government transmitted an amendment to the programmes on wine-making facilities in the Mediterranean region and on vineyard products, as approved by Commission Decisions 80/654/EEC (3) and 80/1315/EEC (4), and on 26 September 1986 submitted supplementary information; Whereas the amendment to the said programme relates only to investments for the modernization, rationalization and creation of wine-making facilities; whereas all these investments may help to improve the situation in the wine sector and further its development; whereas they therefore constitute a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas investments in the modernization or creation of grape intake facilities and fermenting rooms and of the acquisition of wine making and other ancillary equipment may not, however, be financed under that Regulation if the type and quality of the wine in question is such that prospects for its disposal are not reasonable or if capacity will be increased; Whereas the amendment demonstrates that, the criteria adopted by the Commission for the choice of projects to be financed pursuant to Regulation (EEC) No 355/77 and notably point 16 of Section B 3 (5) notwithstanding, financing should be allowed pursuant to the Regulation of investments in the modernization or creation of grape intake facilities and fermenting rooms and in the acquisition of wine making and ancillary equipment for the production of quality wines psr the average price of which does not exceed three times the guide price in - the regions listed in Council Regulation (EEC) No 2088/85 (6) that may benefit from integrated Mediterranean programmes, and - the seven departments of the Loire basin (Loire, Maine-et-Loire, Indre-et-Loire, Loire-et-Cher, Indre, Cher, NiÃ ¨vre) that are structurally deficient and do not produce top of range wines; Whereas the investments relating to facilities for finishing and bottling wine, to new technology, to new products and to by-products are accepted providing that they conern the manufacture of the products listed in Annex II to the Treaty, that they form part of the installations for the processing and marketing of wine and that they do not relate to distillation; whereas investments in data processing and data transmission may also be accepted with the exception of those for the wine technology data bank; Whereas the amendment contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the wine sector; whereas the schedule for implementation of the amendment does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programmes on wine-making facilities in the Mediterranean region and on vineyard products, forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 25 March 1986 and concerning which supplementary information was submitted on 26 September 1986, is hereby approved. Approval is, however, withheld for investments in the modernization or creation of grape intake facilities and fermenting rooms and or the acquisition of wine making and ancillary equipment in cases where the type and quality of the wine in question is such that prospects for its disposal are not reasonable or where the result will be an increase in capacity. Investments of the types indicated at point 16 of Section B 3 of the list of criteria adopted by the Commission for the choice of projects to be financed pursuant to Regulation (EEC) No 355/77 may be financed where they are for the production of quality wines psr the average price of which does not exceed three times the guide price in either of the regions listed in Regulation (EEC) No 2088/85 that may benefit from integrated Mediterranean programmes or in the seven Departments of the Val de Loire (Loire, Maine-et-Loire, Indre-et-Loire, Loire-et-Cher, Indre, Cher, NiÃ ¨vre). Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 177, 11. 7. 1980, p. 57. (4) OJ No L 380, 31. 12. 1980, p. 8. (5) OJ No C 79, 26. 3. 1985, p. 7. (6) OJ No L 197, 27. 7. 1985, p. 1.